JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of August 8, 2006, is by and
among Lionbridge Holdings Luxembourg Sarl, a société à responsabilité limitée
(private limited liability company) duly incorporated and validly existing under
the law of the Grand-Duchy of Luxembourg, with registered office at 1, rue des
Glacis, L-1628 Luxembourg, having a share capital of EUR 1,750,925 in process of
registration with the Luxembourg Registre de Commerce et des Sociétés (Trade and
Companies Register) (the “New Foreign Holding Company”), Lionbridge
Technologies, Inc., a Delaware corporation (the “Company”), Lionbridge
International (f/k/a Lionbridge Technologies Ireland) (the “Irish Borrower”),
Lionbridge Technologies Holdings B.V. (the “Existing Dutch Borrower I”),
Lionbridge Global Solutions Holdings (Netherlands) B.V (the “Existing Dutch
Borrower II” and together with the Existing Dutch Borrower I, the “Dutch
Borrowers”), the Material Domestic Subsidiaries of the Company party hereto (the
“Guarantors”), the Subsidiaries of the Irish Borrower and the Dutch Borrowers
party hereto and Wachovia Bank, National Association, in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of September 1, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) by and among the Company, the Irish
Borrower, the Dutch Borrowers, the Guarantors, the Subsidiaries of the Irish
Borrower and the Dutch Borrowers from time to time party thereto, the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent.
The Existing Dutch Borrower II became a Dutch Borrower pursuant to that certain
Joinder Agreement dated as of September 2, 2005 among the Existing Dutch
Borrower II, the Credit Parties party thereto and the Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

The New Foreign Holding Company hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders, and the other parties to the Credit
Agreement:

1. The New Foreign Holding Company hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Foreign Holding Company will
be deemed to be a party to and a “Foreign Guarantor” under the Credit Agreement
and shall have all of the obligations of a Foreign Guarantor thereunder as if it
had executed the Credit Agreement. The New Foreign Holding Company hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the applicable Credit Documents,
including without limitation (a) all of the representations and warranties set
forth in Article III of the Credit Agreement and (b) all of the affirmative and
negative covenants set forth in Articles V and VI of the Credit Agreement.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
New Foreign Holding Company hereby agrees to be jointly and severally liable for
the Foreign Credit Party Obligations of the Foreign Borrowers in accordance with
Article XI of the Credit Agreement.

2. The New Foreign Holding Company acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.

3. The Credit Parties confirm that the Credit Agreement is, and upon the New
Foreign Holding Company becoming a Foreign Guarantor, shall continue to be, in
full force and effect. The parties hereto confirm and agree that immediately
upon the New Foreign Holding Company becoming a Foreign Guarantor the term
“Foreign Credit Party Obligations,” as used in the Credit Agreement, shall
include all obligations of the New Foreign Holding Company under the Credit
Agreement and under each other Credit Document.

4. The New Foreign Holding Company agrees that it will promptly notify the
Administrative Agent of any new asset or assets acquired by the New Foreign
Holding Company. The New Foreign Holding Company and the Credit Parties agree
(a) to promptly execute and deliver any security document and to take all
actions reasonably required by the Administrative Agent to provide the
Administrative Agent with a first priority perfected Lien in any new asset or
assets acquired by the New Foreign Holding Company and (b) that failure of the
New Foreign Holding Company or the Credit Parties to comply with the terms of
this Section 4 shall constitute an Event of Default under the Credit Agreement.

5. Each of the Credit Parties and the New Foreign Holding Company agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.

6. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to conflict of laws
principles thereof (other than Sections 5-1401 and 5-1402 of The New York
General Obligations Law).

1

IN WITNESS WHEREOF, each of the New Foreign Holding Company and the Credit
Parties have caused this Joinder Agreement to be duly executed by its authorized
officer, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

          NEW FOREIGN GUARANTOR:   LIONBRIDGE HOLDINGS LUXEMBOURG SARL,

 
       
 
 
 

 
  a company incorporated under
the laws of Luxembourg  


 
       
 
  By:   s/Albert A. Barchard
 
       

Name: Albert A. Barchard

Title: Director

     
COMPANY:
  LIONBRIDGE TECHNOLOGIES, INC.,
 
 

 
  a Delaware corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President and Chief Executive Officer
 
   
IRISH BORROWER:
  LIONBRIDGE INTERNATIONAL
 
 

 
  (f/k/a LIONBRIDGE TECHNOLOGIES IRELAND),
a company organized under the laws of Ireland
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: Director
 
   
DUTCH BORROWERS:
  LIONBRIDGE TECHNOLOGIES HOLDINGS B.V.,
 
 

 
  a company incorporated under the laws of The Netherlands
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: Managing Director
 
   
 
  LIONBRIDGE GLOBAL SOLUTIONS HOLDINGS
(NETHERLANDS) B.V., a company incorporated under
the laws of The Netherlands
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: Managing Director
 
   
US GUARANTORS:
  VERITEST, INC.,
 
 

 
  a Delaware corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President
 
   
 
  MENTORIX TECHNOLOGIES INC.,
a California corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President
 
   
 
  LIONBRIDGE US, INC.,
a Delaware corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President
 
   
 
  LIONBRIDGE GLOBAL SOLUTIONS COMPANIES, INC. f/k/a BGS COMPANIES, INC.,
a Delaware corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President
 
   
 
  LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC. f/k/a BOWNE GLOBAL SOLUTIONS
FEDERAL, INC.,
a Delaware corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: Director
 
   
 
  LIONBRIDGE GLOBAL SOLUTIONS II, INC. f/k/a BOWNE GLOBAL SOLUTIONS II, INC.,
a New York corporation
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: President
 
   
FOREIGN GUARANTORS:
  LIONBRIDGE TECHNOLOGIES B.V.,
 
 

 
  a company incorporated under the laws of The Netherlands
 
   
 
  By: s/Rory J. Cowan
 
   
 
  Name: Rory J. Cowan
Title: Managing Director
 
   

2

Acknowledged, accepted and agreed:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

     
By:
  s/Patricia S. Gaudreau
 
   
Name:
Title:
  Patricia S. Gaudreau
Senior Vice President
 
   

3